DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-6, 11 and 12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 2, the phrase “two pieces forming the cage are: an inner piece . . . [and] an outer piece” is considered new matter because the original written description does not disclose a single device comprising a cage made of “an inner portion [and] an outer portion comprising a plurality of rows of housings” (see claim 1) in combination with the cage comprising “an inner piece [and] an outer piece having a single row of housings” (see claim 2).  Rather, these distinct cages are described as being mutually exclusive alternative embodiments.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-6, 9, 11, 12, 14 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 2, the phrase “an outer piece having a single row of housings” is indefinite because it is unclear whether the “outer piece” is the same element as the previously recited “outer portion.”  Claim 1 previously recites “an outer portion (22), comprising a plurality of rows of housings.”  It is noted that the original specification does not disclose any device comprising both an outer piece having a single row of housings and an outer portion having a plurality of rows of housings.  Thus, it is unclear whether the outer portion/piece has a plurality of rows of housings or a single row of housings.  
Regarding claim 2, the phrase “an inner piece” is indefinite because it is unclear whether this is the same as the previously recited “inner portion.”   It is noted that the original specification does not disclose any device comprising both an inner piece and an inner portion.  Thus, it is unclear whether these are the same elements.  
Regarding claim 9, the phrase “one end stop of the inner piece” is indefinite because it is unclear whether this is the same as the previously recited “an end stop (212) of the inner portion (21).” 
Regarding claim 9, the phrase “one end stop (122) of the outer piece (12)” is indefinite because it is unclear whether this is the same as the previously recited “an end stop (222) of the outer portion (22).” 
Regarding claim 14, the phrase “a first row of housings (223) of outer portion (22), a second row of housing (224) of outer portion (22) or a third row of housing (225) of outer portion (22)” is indefinite because claim 1 previously recites “a first row of housings (223), or a second row of four housings (224) or a third row of four housings (225).”  Thus, claim 14 recites a double inclusion of the rows of housings.
  Regarding claim 14, the phrase “one end stop of the inner piece” is indefinite because it is unclear whether this is the same as the previously recited “an end stop (212) of the inner portion (21).” 
Regarding claim 14, the phrase “end stop (122) of outer portion (22)” is indefinite because it is unclear whether this is the same as the previously recited “an end stop (222) of the outer portion (22).”
Regarding claim 14, the phrase “the two end stops of the inner portion” is indefinite because only a single end stop of the inner portion was previously recited.   
Regarding claim 15, the phrase “its inner portion” is indefinite because it is unclear whether this is the same as the previously recited “inner portion.” 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-6, 11 and 12 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claim 2, the phrase “an outer piece having a single row of housings” does not include all of the limitations of the prior claim because claim 1 previously recites “a first row of housings (223), or a second row of four housings (224) or a third row of four housings (225).”  Thus, claim 2 does not include a second row of fours housings or a third row of four housings.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 9, 13, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2015/0020551) in view of Na et al. (US 2017/0292215).
Regarding independent claim 1, Yu discloses a damper for washing machines (see Abstract, FIGS. 1-18), comprising: a cage (60, 320) (see FIGS. 13, 14, 18) configured to house thereinside a friction ring (130) (see FIG. 14); and wherein said cage comprising two pieces (60, 320), one inside the other (see FIG. 14); wherein, said two pieces forming the cage are: - an inner portion (320) having a cylindrical surface and four wedges (323) (see FIGS. 13, 14, 18), and an end stop (see FIG. 14, distal end of (322) forms an end stop) of the inner portion; - an outer portion (60), comprising a plurality of rows of housings (261h1, 261h2) aligned on a plurality of outer circumferences (see FIG. 18) and wherein the outer portion, is configured to be coupled by introducing said inner portion into said outer portion in an axial direction (see FIGS. 13, 14); - and wherein said inner portion having a cylindrical surface can engage a first row of four housings (261h1), or a second row of four housings (261h2); and wherein said outer portion of the cage, has all housings of the first row, the second row shaped as rectangular holes, aligned on a plurality of outer circumferences at different distance from an end stop of the outer portion (see FIG. 14, left-end of (60) projecting radially-inward forms an end stop).  
Yu does not disclose a third row of four housings.
Na teaches a damper for washing machines (see Abstract, FIGS. 13) comprising three rows of housings (248, 248’) (see FIG. 13).  
It would have been obvious to configure Yu to have three rows of fours housings to increase the number of variations that are possible during assembly, thereby allowing the damper to be used for a greater number of applications.  Alternatively, adding a third row of housings is only a mere duplication of parts (see MPEP 2144.04.VI.B), and only predictable results are produced (e.g. changing from two rows to three allows for three assembly configurations instead of two).
Regarding claim 13, Yu discloses that said first row of four housings have their edge aligned at a distance from the end of the outer portion (see FIG. 18), said second row of four housings have their edge aligned with a second distance from an end of the outer portion (see FIG. 18).  The modification in view of Na would result in said third row of four housings having their edge aligned at a third distance from the end of the outer portion (see e.g. Na, FIG. 13).  
Regarding claim 14, Yu discloses that said four wedges provided on a surface of cylinder wall of the inner portion can engage a first row of housings of outer portion (see FIG. 18), a second row of housing of outer portion (see FIG. 18),  to allow a length in axial direction comprised between one end stop of the of the inner portion and end stop of outer portion (see ¶¶ 0129, 0130; FIGS. 14, 18); the two end stops of inner portion and end stop of outer portion to be variable (see ¶¶ 0129, 0130; FIGS. 14, 18), to allows using friction rings of different height, enabling said cage to function correctly with different loads acting on the damper (see ¶¶ 0129, 0130; FIGS. 14, 18).  The combination with Na results in the third row of housing of outer portion.
Allowable Subject Matter
Claim 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J LANE whose telephone number is (571)270-5988. The examiner can normally be reached Monday-Friday, 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on (571)272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NICHOLAS J LANE/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        
June 16, 2022